DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 17, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada (US 20130135605 A1) in view of Carberry (US 20130207528 A1).
With regards to claim 1, Wada discloses a sensor (Fig. 1) comprising: a housing 36, 42 including a first hollow unit (space under lens 39) formed to be opened toward a top at one end, and a second hollow unit (space under lens 40) formed to be opened toward the top at the other end; a sensor package 31, 32, 33 disposed in the housing and located under the first hollow unit; a light guide 41, 46 disposed in the housing and located between the second hollow unit and the sensor package to transfer light entering the second hollow unit to the sensor package [0071]; and a lens 39, 40 unit located in at least one among the first hollow unit and the second hollow unit, wherein the sensor package includes: a light emitting unit 32 for providing light toward the first hollow unit; and a light receiving unit 33 spaced apart from the light emitting unit and located between the light emitting unit and the second hollow unit to receive light from the light guide, and the lens unit includes at least one among a light emitting lens 39 located in the first hollow unit above the light emitting unit to face the light emitting unit; and a light receiving lens 40 located in the second hollow unit above the light guide to face a top of the housing. Wada does not specifically teach wherein at least the light emitting lens or the light receiving lens is located to slantingly face the light emitting unit or a top of the housing, respectively. However, such a modification would have been known and considered obvious to one skilled in the art. For example, Carberry teaches it was known to provide a sensor with a slanted lens in order to provide a desired field of view [0030, 0049]. Therefore, in view of the recited benefit, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Wada with the claimed lens.
With regards to claim 17, Wada discloses wherein the second hollow unit (space under lens 40) is located below the top of the housing (Fig. 1).
With regards to claim 18, Wada discloses wherein a top surface (top left side of lens 40) of the light receiving lens 40 is inclined upward in a direction toward the second hollow unit (Fig. 1).
With regards to claim 20, Wada discloses wherein the light receiving lens 40 is optically coupled to the light guide (Fig. 1).


Allowable Subject Matter
Claims 2-16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art teach the light emitting lens of claim 2 or the light guide of claim 13.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884